DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1-3, 5-6, 8, and 10-19 have been amended.  Claims 1-20 are pending and under examination.
Applicant's arguments, see lower p. 8, filed 14 April 2022, with respect to the objections and 112b rejections have been fully considered and are persuasive.  The objections and rejections of 18 January 2022 have been withdrawn. 
Applicant's arguments, see bottom p. 8 to p. 10, filed 14 April 2022, with respect to the rejections of claims 1-20 under 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 6,264,762.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-9, 11-12, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the added elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 8-9, 11-12, 15-16, and 18-20, these claims do not remedy the deficiencies of parent claims 2 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over CN 103667838 B (machine translation provided by applicant) in view of US 6,264,762.
	CN '838 discloses an Mg-based alloy wrought material in embodiment 1 that has a composition (in wt%) of 98.5% Mg, 1% Sn, and 0.5% Mn [0038].  CN '838 is silent as to the presence of Bi in their Mg-based alloy.
	However, US '762 teaches the addition of "sp metals" to an Mg-base alloy provides a high level of corrosion resistance in aqueous electrolytes, of which both Sn and Bi are both sp metals (col. 1 line 62 – col. 2 line 20).
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the Sn in the Mg alloy of CN '838 for Bi; see MPEP 2143(I)(B) and 2144.06(II).
	The obvious substitution results in a composition (in wt%) of 98.5% Mg, 1% Bi, and 0.5% Mn; this composition thus has, in mol%, 99.658% Mg, 0.224% Mn, and 0.118% Bi.  This composition meets the limitations in claim 1 of:
wherein X is Mn and Z is Bi,
wherein a value of A (0.224 mol%) is at least 0.03 mol% and not exceeding 1 mol%, 
wherein, with respect to a relationship of A and B, A≥B (0.224 mol% ≥ 0.118 mol%) and an upper limit of B is not exceeding 1.0 times as large as an upper limit of A and a lower limit of B is at least 0.03 mol%.
	CN '838 further discloses a method of making their Mg-based alloy wrought material in embodiment 1 by melting and casting the Mg-alloy above [0039-0040], performing a homogenization (i.e., solution treatment) on the melted and cast alloy at 520°C for 24hrs, cooled by water quenching [0041].  The homogenized (i.e., treated) alloy is then extruded at 250°C with an extrusion ratio of 25:1 (i.e., a cross-section reduction rate of 96%) to form the wrought Mg-based alloy [0042].  The Examiner notes that the above manufacturing parameters not only meet the limitations of the process claims 6-7 and 19-20, but the extrusion temperature of 250°C and cross-section reduction rate of 96% meet the "most preferred" ranges of 100-500°C and greater than 90% outlined in the specification as filed in [0024-0025].
	CN '838 is silent as to their Mg-based alloy wrought material and method of making possessing the presently claimed properties of (alone or in combination):
an average crystal grain size of the Mg-based alloy wrought material is not exceeding 20 micrometers [claim 1, 6-7 by dependency]
intermetallic compound particles constituted of Mg and an added element and having an average diameter of not exceeding 0.5 micrometers exist in a Mg mother phase and/or crystal grain boundaries of a metallographic structure of the Mg-based alloy wrought material [claim 2, 19-20 by dependency]
a value of a formula of (σmax- σbk)/σmax is at least 0.2 when a maximum applied stress is defined as σmax and a stress at break is defined as σbk in a stress-strain diagram obtained by a room temperature tensile test with an initial strain rate not exceeding 1×10-3 s-1 [claims 3, 8]
the Mg-based alloy wrought material does not break even if a nominal strain of at least 0.2 is applied in a room temperature tensile test or compression test with an initial strain rate not exceeding 1×10-3 s-1 [claims 4, 9-11]
an area enclosed by a nominal stress-and-nominal strain curve in a stress-strain diagram obtained by a room temperature compression test with an initial strain rate of at least 1×10-3 s-1 exhibits at least 200 kJ with respect to the Mg-based alloy wrought material [claims 5, 12-18]
	Although CN '838 in view of US '762 does not explicitly disclose the properties listed above, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).  In the instant case, the Mg-based alloy wrought material of CN '838 would be expected to have the same or similar properties as the instantly claimed Mg-based alloy wrought material because it possesses a substantially identical chemical structure and is produced by a substantially identical method.  
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112.01(I).  Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
"Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product."  In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) ("[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738